                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

HARRISON FRANKLIN,

                            Plaintiff,                                  ORDER
      v.
                                                                     18-cv-381-wmc
MICHAEL DITTMAN, et al.,

                            Defendants.


       In early December 2018, pro se plaintiff Harrison Franklin filed a request for a

preliminary injunction and temporary restraining order, claiming that his diabetes and high

blood pressure were being inadequately addressed by staff at Columbia Correctional

Institution. (Dkt. ##13-14.) The court screened his complaint, allowing Franklin to

proceed on claims of deliberate indifference to a serious medical need and retaliation, and

scheduled a telephonic hearing on his motion for emergency relief.        (See dkt. #15.)

Following the hearing, the court directed defendants to provide evidentiary submissions

and gave plaintiff the opportunity to respond thereto. (Dkt. #16.)

       Having reviewed the parties’ submissions, defendants are directed to respond to the

following questions within fourteen days:

      1) What documentation is there showing plaintiff was regularly let out of his cell
         to go to HSU to check his blood sugar and take his insulin between December
         17, 2018 and the mid-January lockdown?

       2) What documentation is there showing that plaintiff regularly received his insulin
          during the lockdown in mid-January?

       3) What information, if any, can be gleaned about the adequacy of plaintiff’s
          treatment for and risks from his diabetes from plaintiff’s A1c reading of 8.1?

       4) What documentation is there showing plaintiff’s regular receipt of carvedilol in
          November 2018?
       5) What documentation is there showing plaintiff’s regular receipt of gabapentin
          since December 2018?

       6) What video recordings exist of administration of medicine for and monitoring
          of plaintiff’s diabetes, or his related movements before and after such activities
          since December 17, 2018, and what steps have been taken to preserve that
          video, if any?

       7) What documentation is there relating to or the reasons for plaintiff occasionally
          missing one dose of Lantus per day as set forth in paragraph 17 of the Labby
          Declaration?

In responding, defendants should provide the court with any documentation identified and

not previously produced, as well as a supporting affidavit identifying any new documents

and providing whatever explanation defendants think is necessary or helpful to the court’s

understanding those documents in context of plaintiff’s claims here.          At this point,

defendants need not provide the videos, if any.

       Additionally, plaintiff is directed to maintain a careful, written log of his blood

sugar, noting the date, time, and blood sugar reading from his blood glucose meter each

time he checks his sugar, as well as a contemporaneous written record of when he receives

each of his medications. Plaintiff is to keep and then submit this log to the court at the

end of February, 2019.

       Following review of all of these materials, the court will schedule a preliminary

pretrial conference, as well as determine if an evidentiary hearing is necessary to resolve

plaintiff’s motion for a preliminary injunction.

       Finally, while the plaintiff has identified a number of incidents dating back as far as

2014 that may ultimately be relevant for a determination of liability and entry of a

permanent injunction, for purposes of plaintiff’s request for preliminary relief, the court’s


                                              2
focus will be on his demonstration of an immediate need for intervention, if any, before

full adjudication of this case, particularly in light of apparent representations by defense

counsel and Columbia Correctional HSU Assistant Manager Angela Hodge that the

institution’s switch to electronic medical records have made medication refills automatic.

       Entered this 5th day of February, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             3
